Title: To Thomas Jefferson from Mary Jefferson Eppes, 21 January 1799
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


          
            Eppington January 21st 99
          
          I was writing to you My Dear Papa and apologizing for my silence which for some time past had been occasion’d by a slight indisposition when I recieved your last letter, how much does your kindness affect me my dear Papa, a kindness which I so little merit—ah surely, if the most grateful sense of it, if the tenderest love could in any degree entitle me to it, I should not be undeserving of it.suffer me dear Papa to tell you, how much above all others you are dear to me. that I feel more if possible every day how necessary your presence is to my happiness, & while blest with that & your affection I can never be otherwise, but the time is not far-distant I hope that will again reunite us all, with what pleasure do I look forward to it!, to see you once more settled at home & to be after so long an absence allways within a mile or two of you &, my dear sister; ah if you are indeed with us whose happiness can be compared with ours! Mr Eppes is now at the Hundred he has turn’d off his overseer & finds his presence there indispensable & I shall join him  as soon as it is in my power which will be in a week, or two at the farthest & we shall remain there till he gets another, we shall then remove to Mont Blanco, & there I hope it will not be long before we shall see you, let me remind you of your promise my dear Papa if not too inconvenient for you to perform, & tell you what delight I feel at the hope of seeing you thereAdieu my dear Papa. excuse this hasty scrawl for it is very late believe me your affectionate daughter
          
            ME
          
          
            PS Mr Eppes desired me to tell you that his father expects to recieve the next Cumberland court 30 pound more for you & wishes to know in to whose he must commit itthe family here all join in love to you
          
        